                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

JOR-EL TRISTEN NORWOOD,

                       Plaintiff,

       v.                                                     Case No. 17-C-1334

CORPORAL ZACHARY BERGH, et al.,

                       Defendants.


                                             ORDER


       Plaintiff Jor-El Tristen Norwood, who is currently serving a state prison sentence at Waupun

Correctional Institution, filed this action pursuant to 42 U.S.C. § 1983, alleging that Defendants

Zachary Berg, Mitch Vetsch, and Michael Sullivan violated his constitutional rights while he was

an inmate at the Brown County Jail. On January 8, 2019, the court granted Defendants’ motion for

summary judgment as to Norwood’s deliberate indifference claims but denied the motion as to

Norwood’s excessive force claims. Considering that a trial will be needed to resolve the case, and

given Norwood’s current incarceration and limited understanding of law and procedure, the court

will attempt to recruit counsel for the limited purpose of representing Norwood at the final pretrial

conference and trial. As a result, the telephone scheduling conference set for January 18, 2019, at

3:00 p.m. is canceled. Once counsel is recruited, the Clerk is to place this matter on the court’s

calendar for a telephone conference to address further scheduling.

       SO ORDERED this 18th day of January, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court
